DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on September 14, 2021 is acknowledged. Claims 1 and 3-11 are pending in this application. Claims 2 and 12 have been cancelled. Claims 1 and 3-4 have been amended.  

Withdrawn Objections/Rejections
Double Patenting
The rejection of claims 1 and 3-11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-10 of copending Application No. 16/955,225 has been withdrawn in view of Applicants filing of a terminal disclaimer. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art is that of Alimonti et al. (EP 2 762 131). Alimonti discloses the use of Salvia Haenkei extracts in cosmetic compositions as an anti-aging substance (paragraph 0014).  Additional components can be included in the composition including antioxidants, chelating agents, emulsion stabilizers, preservatives, perfumes, preservatives, 
There is not disclosure or motivation of using the extract of Alimonte for treating the recited dermatological diseases recited in the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615